DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	Authorization for this examiner’s amendment was given in an interview with Milo Eadan on 08/17/2021.

	In the Claims:

	1. (Currently Amendment) A method comprising:
receiving seismic data measured by tomographic scanning using a transmitter emitting a series of incident waves that reflect at geological discontinuities throughout the subsurface geology of the Earth and collected by a set of geophones arranged in an irregularly spaced grid recording reflections of those waves in the subsurface geology of the Earth;
transforming the collected seismic data by a Radon transform from a spatial domain to a transform domain in which the seismic data is represented by an initial combination of multidimensional Radon basis functions;
pre-computing a set of basis function correlation factors, which represent the temporal frequency dependent spectral leakage patterns between the multidimensional Radon transform basis functions, prior to computing an anti-leakage Radon transform of the seismic data;
in the transformed domain:
dividing the transformed seismic data into a plurality of temporal frequency slices;
geometrically scaling a spatial geometry of each temporal frequency slice independently by a temporal frequency of the temporal frequency slice, and
computing the anti-leakage Radon transform of the seismic data by: 
iteratively progressing slice-by-slice, vertically through the geometrically scaled seismic data, to compute each jth Radon coefficient independently for each 
repeating said iteratively progressing for each subsequent j+1th coefficient until a relative error between the collected seismic data and an approximation of the collected seismic data based on the Radon coefficients is less than a predetermined convergence threshold, 
wherein the Radon coefficients are computed solely in the transform domain based on the pre-computed basis function correlation factors, without reverse transforming to the spatial domain; 
simulating seismic data collected in a regularly spaced grid by interpolating the anti-leakage Radon transform of the seismic data collected by the set of geophones arranged in the irregularly spaced grid; and
displaying an image of the simulated seismic data. 

11. (Currently Amended) A system comprising:
              a processor configured to:
receive seismic data measured by tomographic scanning using a transmitter emitting a series of incident waves that reflect at geological discontinuities throughout the subsurface geology of the Earth and collected by a set of geophones arranged in an irregularly spaced grid recording reflections of those waves in the subsurface geology of the Earth;
transform the collected seismic data by a Radon transform from a spatial domain to a transform domain in which the seismic data is represented by an initial combination of multidimensional Radon basis functions,
pre-compute a set of basis function correlation factors, which represent the temporal frequency dependent spectral leakage patterns between the multidimensional Radon transform basis functions, prior to computing an anti-leakage Radon transform of the seismic data by:
dividing the transformed seismic data into a plurality of temporal frequency slices, and

                             compute the anti-leakage Radon transform of the seismic data by:
iteratively progressing slice-by-slice, vertically through the geometrically scaled seismic data, to compute each jth Radon coefficient independently for each temporal frequency slice using the pre-computed basis function correlation factors, and 
repeating said iteratively progressing for each subsequent j+1th coefficient until a relative error between the collected seismic data and an approximation of the collected seismic data based on the Radon coefficients is less than a predetermined convergence threshold, 
wherein the Radon coefficients are computed solely in the transform domain based on the pre-computed basis function correlation factors, without reverse transforming to the spatial domain, and
simulate seismic data collected in a regularly spaced grid by interpolating the anti-leakage Radon transform of the seismic data collected by the set of geophones arranged in the irregularly spaced grid; and
a monitor, wherein the processor is configured to display an image of the simulated seismic data on the monitor.

	Cancel claims 10 and 20.
Allowable Subject Matter
3.	Claims 1-9 and 11-19 are allowed.

Claims 1-9 and 11-19 are allowable over the prior art of record, none of the prior art whether together singularly or in combination to teach the claimed combination as recited.  The closest reference “Time-Invariant Radon Transform By Generalized Fourier Slice Theorem”, Gholami et al. does not disclose or suggest the improvement of the instant application comprising a combination as claimed, wherein transforming collected seismic data by a Radon transform, pre-computing a set of basis function correlation factors representing temporal frequency dependent spectral leakage patterns between the multidimensional Radon transform prior to computing an anti-leakage Radon transform of the seismic data, wherein the Radon coefficients are computed solely in the transform domain based on the pre-computed basis function correlation factors without reverse transforming to the spatial domain, simulating seismic data collected in a regular spaced grid by interpolating the anti-leakage Radon transform of the seismic data collected by the set of geophones arranged in the irregular spaced grid as cited in independent claims 1 and 11.

Instead, Gholami et al. disclose Fourier slice theorem for computing a general time-invariant Radon transform. The new theorem establishes an analytic expression between the 1-D Fourier coefficients of a function and the 2-D Fourier coefficients of its general Radon transform. This allows coefficient computation of Radon integrals via FFT's and interpolation. Based on linear interpolation scheme, fast implementations of the forward and inverse operators were developed in the sense that they run in O(NlogN) flops, where N is the maximum number of samples in the data space or model space. These operators were utilized for efficient implementation of the sparse Radon transform via a Bregman iterative method. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Note: the previous 101 rejection to the claims is withdrawn based on the claim amendment filed on 07/14/2021.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864